16 N.Y.3d 886 (2011)
948 N.E.2d 923
924 N.Y.S.2d 317
JOYCE HENDERSON, Respondent,
v.
MANHATTAN AND BRONX SURFACE TRANSIT OPERATING AUTHORITY et al., Appellants, et al., Defendants.
No. 146 SSM 11
Court of Appeals of New York.
Decided May 10, 2011.
*887 Office of Wallace D. Gossett, Brooklyn (Lawrence Heisler of counsel), for appellants.
Lipsig Shapey Manus & Moverman, P.C., New York City (Jillian Rosen of counsel), and Pollack, Pollack, Isaac & DeCicco, LLP, New York City (Brian J. Isaac of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and the certified question answered in the affirmative. Appellants failed to comply with the conditional order. *888 Therefore, the courts below did not err in striking appellants' answer.